Order entered June 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01575-CV

                             WILLIAM T. DICKSON, Appellant

                                               V.

  BNSF RAILWAY COMPANY AND FELLERS SNIDER BLANKENSHIP BAILEY &
                      TIPPENS, P.C., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC 12-02048

                                           ORDER
       We GRANT appellee BNSF Railway Company’s June 22, 2015 unopposed motion for

extension of time to file brief and ORDER the brief be filed no later than July 22, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE